 

EXHIBIT 10.56

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is made
effective as of February 28, 2019 (the “Amendment Date”) and made, by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (in its individual
capacity, “Oxford”; and in its capacity as Collateral Agent, “Collateral
Agent”), the Lenders listed on Schedule 1.1 thereof from time to time including
Oxford in its capacity as a Lender (each a “Lender” and collectively, the
“Lenders”) and CYTORI THERAPEUTICS, INC., a Delaware corporation with offices
located at 3020 Callan Road, San Diego, CA  92121 (“Borrower”).

WHEREAS, Collateral Agent, Borrower and Lenders party thereto from time to time
have entered into that certain Loan and Security Agreement, dated as of May 29,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which Lenders have provided to Borrower certain
loans in accordance with the terms and conditions thereof; and

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Section 2.5 of the Loan Agreement is hereby amended by deleting the word “and”
immediately following Section 2.5(h), replacing “.” at the end of Section 2.5(i)
with “; and” and adding Section 2.5(j) thereto as follows:

 

(j)  Sixth Amendment Fee.  A fully earned and non-refundable sixth amendment fee
in the amount of Five Thousand Dollars ($5,000.00) which shall become due and
payable upon the earlier of: (i) the Maturity Date, (ii) the acceleration of any
Term Loan, or (iii) the prepayment of a Term Loan pursuant to Section 2.2(c) or
(d).

 

 

3.

Section 6.14 of the Loan Agreement is hereby amended and restated as follows:

 

6.14 Entry into Agreement.  On or before March 29, 2019, one of the following
must have occurred in accordance with the terms of this Agreement: Asset
Purchase Agreement Event, Equity Agreement Event or the Merger Agreement Event;
provided, however, nothing herein constitutes a consent by any Lender or
Collateral Agent to any of the aforementioned.

 

--------------------------------------------------------------------------------

 

 

 

4.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein as follows:

 

“Asset Purchase Agreement Event” means the entry into an asset purchase
agreement by Borrower, on and after December 21, 2018 and on or before March 29,
2019, which asset purchase agreement provides for the Transfer by Borrower to a
third party of parts of Borrower’s business and/or property, with a minimum
upfront gross proceeds to Borrower of Four Million Dollars ($4,000,000.00) upon
the initial closing of such transaction, which must be contemplated to occur on
or prior to March 31, 2019, and which agreement is in such form and substance as
are acceptable and satisfactory to Collateral Agent and Required Lenders in
their reasonable discretion.

 

“Equity Agreement Event” means the entry by Borrower, on and after December 21,
2018 and on or before March 29, 2019, into a binding agreement for the issuance
and sale of its equity securities or unsecured convertible Subordinated Debt
which would result unrestricted gross cash proceeds of not less than Seven
Million Five Hundred Thousand Dollars ($7,500,000.00) to Borrower on or before
March 31, 2019, and which agreement is in such form and substance as are
acceptable and satisfactory to Collateral Agent and Required Lenders in their
reasonable discretion.

 

“Merger Agreement Event” means the entry into a merger agreement by Borrower, on
and after December 21, 2018 and on or before March 29, 2019, which merger
agreement provides for the merger of Borrower with and into a third party
pursuant to which all of the Obligations will be paid down to a level
satisfactory to the Lenders and Collateral Agent in their sole discretion at the
time of the consummation of the merger on or prior to March 31, 2019, and which
agreement is in such form and substance as are acceptable and satisfactory to
Collateral Agent and Required Lenders in their reasonable discretion but does
not require the consent of the Required Lenders for Borrower’s entry thereinto
under Section 7.3 of the Loan Agreement.

 

 

5.

Limitation of Amendment.

 

 

a.

The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which Lenders or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

2

--------------------------------------------------------------------------------

 

 

6.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by Borrower to
Collateral Agent, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any material law or regulation
binding on or affecting Borrower, (ii) any material contractual restriction with
a Person binding on Borrower, (iii) any material order, judgment or decree of
any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (iv) the organizational documents of Borrower;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

e.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

7.

Borrower hereby remises, releases, acquits, satisfies and forever discharges the
Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have

3

--------------------------------------------------------------------------------

 

 

after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof through the
date hereof.  Without limiting the generality of the foregoing, Borrower waives
and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.

 

 

8.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment.  This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

9.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, and (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited from any of Borrower’s accounts.

 

 

10.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

11.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.

BORROWER:

 

 

 

 

 

CYTORI THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By: /s/ Tiago Girao

 

 

Name: Tiago Girao

 

 

Title:   CFO

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

 

By: /s/ Colette Featherly

 

 

Name: Colette Featherly

 

 

Title: Senior Vice President

 

 

 

 

5